Citation Nr: 1213588	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hypertension.

2.  Entitlement to an initial compensable disability rating for erectile dysfunction secondary to service-connected hypertension.  

3.  Entitlement to an initial compensable disability rating for eczema.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for eczema and hypertension with secondary erectile dysfunction and assigned 0 percent disability ratings for such disorders, effective January 1, 2007.  The Veteran perfected an appeal of the assigned ratings.  

The Board notes that the claims for initial compensable ratings for hypertension and for erectile dysfunction secondary to service-connected hypertension came before the Board as a single issue.  However, because the symptoms associated with each disability are separate and distinct for rating purposes of those disabilities, the Board has rephrased the issues as listed on the title page to better reflect the claims on appeal.  The RO considered the applicable criteria in evaluating the claim so there is no prejudice to the Veteran by this action.  In addition, because the Veteran has disagreed with the initial ratings assigned following the grant of service connection for the disabilities on appeal, the Board has characterized this issues in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service- connected disability).

The issue of entitlement to an initial compensable rating for eczema is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims for initial compensable ratings for hypertension and erectile dysfunction has been accomplished.

2.  The Veteran's blood pressure has required medication for control during the course of the claim.  He has a history of elevated readings without medication to include diastolic readings of 100 or more.

3.  Erectile dysfunction is manifested by impotency without visible deformity of the penis and the Veteran is currently in receipt of special monthly compensation based on loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  After resolving all reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating, but no more, for hypertension have been more nearly approximated since the effective date of the award of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011). 

2.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) and redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a February 2007 letter, which advised the Veteran of what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The February 2007 letter further advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Similar information was also provided in May 2008 and February and December 2010 letters which also advised the Veteran how to establish higher disability ratings for the claims on appeal.  

In any event, the Veteran's claims for higher ratings arise from the initial grant of service connection for hypertension with secondary erectile dysfunction.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, treatment records from the Veteran's service in the Merchant Marines, private treatment records and lay statements.  In addition, the Veteran was afforded VA contract examinations for his service-connected hypertension with secondary erectile dysfunction in March 2007 and March 2010.  The Board finds that the aforementioned examinations are adequate to allow proper adjudication of the issues on appeal.  While it does not appear that the claims folder was available for review by the examiners, the Veteran's reported medical history pertaining to his service-connected hypertension with secondary erectile dysfunction appears to have been fully and accurately documented in the examination reports.  Moreover, the examiners conducted complete examinations, recorded all findings considered relevant under the applicable laws and regulations, and considered the full reported history of the disabilities on appeal.  As such, the Board finds that the March 2007 and March 2010 examinations are adequate for rating the Veteran's service-connected hypertension and erectile dysfunction on appeal.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims for initial compensable evaluations for hypertension and erectile dysfunction, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and in presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Here, service connection for hypertension with secondary erectile dysfunction was established in a September 2007 rating decision, with noncompensable ratings assigned effective January 1, 2007.  The Veteran appealed the initial rating assigned.  Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 


Entitlement to an initial compensable evaluation for hypertension

The Veteran's hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under this Diagnostic Code, a 10 percent evaluation is assigned for hypertension when diastolic pressure is predominantly 100 or more; or, systolic pressure is predominantly 160 or more; or, there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control.  A 20 percent evaluation is assigned when diastolic pressure is predominantly 110 or more; or, systolic pressure is predominantly 200 or more.  A 40 percent evaluation is assigned when diastolic pressure is predominantly 120 or more.  A 60 percent evaluation is assigned when diastolic pressure is predominantly 130 or more. 

Note (1) indicates that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of the section, hypertension is defined as diastolic pressure of 90mm or greater and isolated hypertension is defined as systolic blood pressure of predominantly 160mm or greater with a diastolic pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Turning to the evidence, service treatment records dated in 2006 reflect systolic pressure readings of 133 or below and diastolic pressure readings of 89 or below.  In August 2006, the Veteran's separation medical assessment indicated that he was taking prescribed medication for treatment and control of hypertension. 

In February 2007, a private treatment note from Dr. Carpio, MD, revealed a blood pressure reading of 140/100.  The doctor noted that the Veteran was taking medication for hypertension, however, he ran out of medication 1 month prior.  Micardis, 40 milligrams, was prescribed.  

The Veteran underwent a VA contract examination in March 2007 for hypertension.  He denied experiencing symptoms of hypertension and he reported current treatment with 2 medications.  The examiner noted a blood pressure reading of 130/84.  Chest radiographs and a 12 lead static electrocardiogram were within normal limits.  The examiner diagnosed hypertension without findings of hypertensive heart disease and stated that such diagnosis did not have a functional impact on the Veteran's daily activities.  All conditions examined during the examination minimally affected the Veteran's usual occupation.  However, an addendum indicated that the Veteran was reportedly unemployed. 

In June 2007, the Veteran underwent a VA contract examination for a claimed chest condition with chest pain.  Current symptoms, any functional deficit, and episodes of chest pain in the last year were denied.  The Veteran reportedly ran 1.5 miles three times a week without discomfort.  Three blood pressure readings taken during the examination were 98/70, 102/76 and 100/72.  The examiner found no likely diagnosis for the claimed chest condition with chest pain because there was no pathology on which to render a diagnosis.  

In August 2007, a private treatment record from Dr. Kunkel revealed a blood pressure reading of 124/79.  Symptoms of hypertension were denied.  Micardis, 40 milligrams, was refilled.   

In May 2008, the Veteran's Notice of Disagreement reported that he had been prescribed medication continuously since 2004 for treatment and control of his service-connected hypertension.  He stated that his blood pressure readings had been normal on examination due to his use of medication, however, without medication, his blood pressure readings reportedly would reach dangerous levels of more than 160/100.  Occupationally, he stated that disclosed his diagnosis of hypertension on a recent job application.  He stated that he would soon be sailing on a ship and a 6 month supply of hypertension medication was required before he would be allowed to sail.  The Veteran submitted a May 2008 memorandum from the Military Sealift Fleet Support Command Force Medical Offices that advised him to submit a written summary regarding his hypertension to the Military Sealift Medical Office and to present with any hypertensive medication upon reporting for his assignment.  

In October 2008, the Veteran's VA Form 9 asserted that he was entitled to a compensable evaluation for his service-connected hypertension due to his required use of prescribed medication for treatment and control of his hypertension.  

A December 2008 pre-deployment screening for the Merchant Marines indicated a history of chronic hypertension for which the Veteran presented with a 6 month supply of Micardis, 40 milligrams.

March 2009 private treatment records from Dr. Kunkel revealed blood pressure readings of 120/78 and 100/70.  Micardis, 40 milligrams, was refilled.  

In August 2009, a private treatment record from Dr. Kunkel revealed a blood pressure reading of 142/90.  It was noted that the Veteran stopped or ran out of all medications.  Lisinopril, 40 milligrams was prescribed.  An August 2009 Merchant Marines Medical Summary Form completed by Dr. Kunkel revealed a blood pressure reading of 140/90.  It was noted that the Veteran received routine treatment and he was compliant with treatment.  The Veteran's prognosis was good and follow-up was recommended every 6 months.  

Private treatment records in 2010 revealed a blood pressure reading of 156/91.  On that occasion, the Veteran was returning from vacation and he was off of all medications.  Micardis, 40 milligrams, was refilled.  In February 2010, the Veteran's blood pressure was 124/81.  A March 2010 private treatment note revealed a blood pressure reading of 121/80 and the Veteran's prescription for Micardis was doubled to 80 milligrams.

In March 2010, the Veteran underwent a VA contract examination for his service-connected hypertension.  Symptoms associated with hypertension were denied and the Veteran reported treatment with Micardis for 6 years prior with poor response.  Three blood pressure readings taken during the examination were 126/82, 128/82 and 130/80.  The Veteran's reported overall functional impairment was "employment difficulty due to high blood pressure."  The examiner diagnosed essential arterial hypertension, asymptomatic, without a finding of hypertensive heart disease.  The examiner stated that the effect of such diagnosis on the Veteran's usual occupation and activities of daily living was minimal.  

In August and September 2010, private treatment records show that the Veteran's blood pressure remained stable with continued use of 80 milligrams of Micardis.

September 2010 correspondence from the United States Coast Guard to the Veteran regarding his qualification for duty in the Merchant Marines indicated that information was needed from the Veteran's primary care provider concerning the clinical status and treatment plan of a condition other than hypertension.

In September 2010, a clinical nephrology follow-up evaluation from Dr. Kunkel revealed a blood pressure reading of 106/66.  The Veteran denied any complaints and stated that he felt well.  Micardis, 80 milligrams, was prescribed.  In November 2010, the Veteran's blood pressure was 110/67.

A December 2010 statement of the Veteran indicated that he had been on deployment with the Military Sealift Command and that he expected to be deployed again in February 2011.  He stated that his service-connected hypertension had worsened.  

An April 2011 statement of the Veteran indicated that his usual occupation as a Merchant Mariner had very tight physical requirements and he had to see a medical doctor every 6 months to obtain clearance to sail.  He stated that if his blood pressure were high, he would be unable to work.  He reiterated that his blood pressure medication had been doubled one year prior which sometimes caused headaches, made him dizzy and affected his job performance.  However, he had to carry on and work regardless of such complaints.  A subsequent April 2011 statement of the Veteran indicated that he would be redeployed in May 2011.

In May 2011, a VA contract examination report pertaining to glomerulonephritis showed three blood pressure readings of 160/100, 152/98 and 154/96 and medical follow-up was indicated regarding the Veteran's high blood pressure.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's hypertension more nearly approximates the criteria for a 10 percent evaluation.  In this regard, the Veteran's diastolic pressure was recorded as 100 in a February 2007 private treatment note and upon undergoing a VA contract examination for a separate disability in May 2011.  Importantly, the Veteran has been on medication for control of his hypertension during the course of the claim.  Thus, the Board will resolve all doubt in favor of the Veteran, and find that his hypertension more nearly approximates the criteria for a 10 percent rating for hypertension, effective the date of the award of service connection. 

A higher rating is not warranted as the evidence does not show objective findings of diastolic pressure predominately 110 or more or systolic pressure predominantly 200 or more at any point since the effective date of service connection.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  While the Veteran has reported that his blood pressure is significantly higher than noted upon examination without use of medication for treatment and control, the Board finds the blood pressure readings taken by medical professionals during treatment and examination to be more accurate and probative as to the actual level of disability caused by his hypertension.  In addition, it appears that the aforementioned February 2007 and May 2001 diastolic pressure readings of 100 occurred when the Veteran reportedly had not been taking his blood pressure medication.  Moreover, the March 2007 and March 2010 VA contract examiners both noted that the Veteran's hypertension has minimal functional impairment on the Veteran's usual occupation and his activities of daily life.  In any event, there is no objective evidence that his systolic pressure has been predominantly 200 or more during the course of the claim.  Thus, a rating in excess of 10 percent for hypertension is not warranted at any time during the claim. 

The Board acknowledges the recent judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  However, in the instant case, while the Veteran reported on one occasion in March 2007 that he was unemployed at that time and he subsequently indicated that he is required to obtain medical clearance due to hypertension prior to deploying in his usual occupation as a Merchant Marine, the Veteran has reported multiple subsequent deployments as a Merchant Marine and he has submitted no evidence that medical clearance was ever denied due to his service-connected hypertension.  Indeed, correspondence dated as recent as April 2011, the Veteran indicated that he was to be deployed in May 2011.  Clearly, substantial employment is not consistent with a total disability rating based on unemployability.  Under such circumstances, the Board finds that a claim for TDIU is not raised.

Entitlement to an initial compensable evaluation for erectile dysfunction

The Veteran's erectile dysfunction is currently rated as noncompensable.  Such disorder is usually rated by analogy under to 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011), which pertains to deformity of the penis with loss of erectile power.  While the Veteran has not specifically been diagnosed with that disability, it is permissible to rate a diagnosed condition that does not match any of the diagnostic codes contained in the rating schedule under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  There is no diagnostic code that specifically addresses the diagnosis of erectile dysfunction, however, Diagnostic Code 7522 does address loss of erectile power, which is precisely the symptomatology described by the Veteran.  Moreover, that is the only diagnostic code that specifically addresses erectile function.  The Board cannot identify any other diagnostic code that would be more appropriate in evaluating his symptoms.  See Butts v. Brown, 5 Vet. App. 532, 538-39 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code. 

Diagnostic Code 7522 provides for a 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  The provisions of 38 C.F.R. § 4.31 indicate that where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2011).  Therefore, where both loss of erectile power and deformity are not demonstrated, a noncompensable rating will be assigned.  Additionally, such Diagnostic Code provides that entitlement to special monthly compensation under 38 C.F.R. § 3.350 should be considered.  

Here, the Veteran's service treatment records show a history of erectile dysfunction treated with medication since 2004.  A January 2010 private treatment record from Dr. Kunkel revealed that the Veteran suffered from impotence.  Upon undergoing a VA examination in March 2010, a history of erectile dysfunction was reported secondary to medication taken for service-connected hypertension.  At a May 2011 VA examination, the Veteran reported experiencing erectile dysfunction treated with medication that the Veteran believed assisted his ability to have intercourse.  Vaginal penetration was possible and ejaculation was normal.  The Veteran declined a male genital examination.  

Accordingly, there is no evidence of record demonstrating that the Veteran's erectile dysfunction is manifested by impotency with visible deformity of the penis.  As such, the Veteran is not entitled to an initial compensable rating under Diagnostic Code 7522.  Furthermore, the Board observes that the Veteran is already in receipt of special monthly compensation based on loss of use of a creative organ.  See July 2010 Rating Decision. 

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's symptoms of erectile have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a compensable rating for service-connected erectile dysfunction.  Since the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable to warrant a compensable rating.

The Board has also considered whether the Veteran's hypertension and erectile dysfunction present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedules, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to a 10 percent disability rating for hypertension, but not higher, is granted from January 1, 2007, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial compensable disability rating for erectile dysfunction is denied.


REMAND

Review of the record demonstrates that the Veteran's most recent VA examination concerning his service-connected eczema/dermatitis and the applicable rating criteria pertaining to that disorder is dated March 2007, more than 5 years ago.  It is essentially indicated that the disorder may have worsened since that examination.  To ensure that the record reflects the current severity of the Veteran's service-connected eczema/dermatitis disability on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Accordingly, upon remand, the Veteran should be afforded an additional VA examination for his service-connected dermatitis/eczema. 

Ongoing treatment records should also be obtained, to the extent available.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide authorization to obtain private treatment records from any medical provider(s) who is or are currently treating him for any skin condition, in addition to any medical provider(s) who has or have treated him for such disorders dating since January 2006. 

All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All efforts to obtain these records should be documented in the claims file. 

2.  After all outstanding treatment records, if any, are associated with the claims file, the Veteran should be afforded a VA examination with an appropriate VA examiner to determine the current severity of his service-connected eczema/dermatitis.  The claims file must be provided to the examiner prior to the examination, and the examiner is asked to indicate that he or she has reviewed the claims folder.  All indicated tests should be accomplished, and all clinical findings reported in detail. 

The examiner should identify and discuss all present and reported recurrent manifestations of eczema/dermatitis.  The examiner should indicate the percentage of total and exposed body surface area affected by eczema/dermatitis.  The examiner should also indicate whether systemic therapy or immunosuppressive drugs is or are required for treatment and control of eczema/dermatitis.  If so, the examiner should identify the medication or treatment deemed to be systemic or immunosuppressive.  

Any scarring or disfigurement attributed to the Veteran's eczema/dermatitis should be specifically set out with findings as to any limitations caused by the scarring under the applicable criteria.   

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

3.  Thereafter, the AMC/RO should readjudicate the claim for an initial compensable rating for eczema/dermatitis in light of all pertinent evidence and legal authority, to include consideration of all applicable diagnostic codes.  Also, the AMC/RO must discuss whether "staged" ratings are warranted pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

4.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


